PER CURIAM.
Action in conversion to recover $150, the alleged value of a scroll and other religious articles loaned by plaintiff to Mr. Potschin, and placed by the latter.in defendant’s premises for. the purpose of ceremonies; Potschin agreeing to pay defendant $150 for the premises during a specified period. Defendant was paid $25 on accqunt, but the ceremonies- did not transpire.
The evidence was problematical as to the actual value of these articles, which had been in use about six yeárs. • Plaintiff testified as to their cost. No market value was shown. A sexton testified that the *127articles were'“worth”" about' the sums claimed by plaintiff. As to the “scroll” defendant testified:
“It"; lays-there-in-the office; valueless things. - I wouldn’t give $5 for it. Three parties .came for the scroll." - • .
The trial judge found for the. defendant. That the property belonged'to the plaintiff was undisputed; but that defendant did not know that fact-is also undisputed. The evidence justifies the conclusion that demand for the articles was made by plaintiff, and refused, because of the nonpayment of rent, by Potschin. _ Plaintiff is entitled to a return of the articles, or their value at the time of the trial, Judgment reversed, and new trial ordered, with costs to appellant to abide the event.